Exhibit 10.37

 

FORM OF SYNOPSYS, INC.
2005 NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK GRANT NOTICE

 

(ANNUAL AWARD)

 

Synopsys, Inc. (the “Corporation”), pursuant to its 2005 Non-Employee Directors
Equity Incentive Plan (the “Plan”) hereby grants to Eligible Director the right
to acquire the number of shares of the Corporation’s Common Stock set forth
below (“Annual Award”).  This Annual Award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Agreement and the
Plan, both of which are attached hereto and incorporated herein in their
entirety.

 

Eligible Director:

 

 

Date of Grant:

 

 

Number of Shares Subject to Annual Award:

 

 

Closing Date:

 

 

 

Vesting Schedule:                          The shares subject to this Annual
Award will vest in a series of thirty-six (36) successive equal installments for
each month the Eligible Director continues in Board service from the Date of
Grant through the third anniversary of the Date of Grant.

 

Additional Terms/Acknowledgements:  The undersigned Eligible Director
acknowledges receipt of, and understands and agrees to, this Restricted Stock
Grant Notice, the Restricted Stock Agreement, and the Plan.  Eligible Director
further acknowledges that as of the Date of Grant, this Restricted Stock Grant
Notice, the Restricted Stock Agreement, and the Plan set forth the entire
understanding between Eligible Director and the Corporation regarding the
acquisition of stock in the Corporation pursuant to the Annual Award specified
above and supersede all prior oral and written agreements on that subject.

 

SYNOPSYS, INC.

 

ELIGIBLE DIRECTOR:

 

 

 

By:

 

 

 

Signature

 

Signature

 

 

 

Title:

 

 

Date:

 

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS:                Restricted Stock Agreement, and 2005 Non-Employee
Directors Equity Incentive Plan

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

SYNOPSYS, INC.
2005 NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Synopsys, Inc. (the “Corporation”) wishes to issue to the Eligible Director
(“you”) named in the attached Restricted Stock Grant Notice (“Grant Notice”),
and you wish to acquire, shares of Common Stock from the Corporation, as set
forth in your Grant Notice pursuant to the provisions of the Corporation’s 2005
Non-Employee Directors Equity Incentive Plan (the “Plan”) as set forth in the
Grant Notice.  A copy of the Plan is attached to the Grant Notice as Attachment
II.

 

Therefore, pursuant to the terms of the Grant Notice and this Restricted Stock
Agreement (the “Agreement”) (collectively, the “Annual Award”), the Corporation
grants you the right to acquire the number of shares of Common Stock indicated
in the Grant Notice in exchange for past or future services to be rendered to
the Corporation.  In the event additional consideration is required by law so
that the Common Stock acquired under this Agreement is deemed fully paid and
nonassessable, the Board shall determine the amount and character of such
additional consideration to be paid.  Defined terms not explicitly defined in
this Agreement but defined in the Plan shall have the same definitions as in the
Plan.

 

The details of your Annual Award are as follows:

 

1.             ACQUISITION OF SHARES. By signing the Grant Notice, you hereby
agree to acquire from the Corporation, and the Corporation hereby agrees to
issue to you, the aggregate number of shares of Common Stock specified in your
Grant Notice for the consideration set forth in Section 3 and subject to all of
the terms and conditions of the Annual Award and the Plan.  You may not acquire
less than the aggregate number of shares specified in the Grant Notice.

 

2.             CLOSING.  Your acquisition of the shares shall be consummated as
follows:

 

(a)           You will acquire the shares by delivering your Grant Notice,
executed by you in the manner required by the Corporation, to the Corporate
Secretary of the Corporation, or to such other person as the Corporation may
designate, during regular business hours, on the Closing Date specified in the
Grant Notice (or at such other time and place as you and the Corporation may
mutually agree upon in writing) along with any consideration, other than your
past or future services, required to be delivered by you by law on the Closing
Date pursuant to Section 3 and such additional documents as the Corporation may
then require.

 

(b)           The Corporation will direct the transfer agent for the Corporation
to deliver to the Escrow Agent pursuant to the terms of Section 9, below, the
certificate or certificates evidencing the shares of Common Stock being acquired
by you.  You acknowledge and agree that any such shares may be held in book
entry form directly registered with the transfer agent or in such other form as
the Corporation may determine.

 

--------------------------------------------------------------------------------


 

3.             CONSIDERATION.  Unless otherwise required by law, the shares of
Common Stock to be delivered to you on the Closing Date shall be deemed paid, in
whole or in part in exchange for past and future services to be rendered to the
Corporation in the amounts and to the extent required by law.

 

4.             VESTING.  Subject to the limitations contained herein, the shares
you acquire will vest as follows:

 

(a)           The shares will vest as provided in the Vesting Schedule set forth
in your Grant Notice, provided that vesting will cease upon the termination of
your Board service.

 

(b)           In the event of your death or Permanent Disability during the
period of your Board service, the shares will vest in that number of additional
shares of Common Stock subject to the Annual Award in which you would have
vested had you continued in Board service until the next Annual Meeting.

 

(c)           Shares acquired by you that have vested in accordance with the
Vesting Schedule set forth in the Grant Notice and this Section 4 are “Vested
Shares.”  Shares acquired by you pursuant to this Agreement that are not Vested
Shares are “Unvested Shares.”

 

5.             CAPITALIZATION CHANGES.  The number of shares of Common Stock
subject to your Annual Award and referenced in your Grant Notice may be adjusted
from time to time for changes in capitalization pursuant to Section IV.C of the
Plan.

 

6.             SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the
contrary contained herein, you may not acquire any shares of Common Stock under
your Annual Award unless the shares of Common Stock issuable upon such
acquisition are then registered under the Securities Act of 1933, as amended
(the “Securities Act”) or, if such shares of Common Stock are not then so
registered, the Corporation has determined that such acquisition would be exempt
from the registration requirements of the Securities Act.  The acquisition of
shares under your Annual Award also must comply with other applicable laws and
regulations governing your Annual Award, and you may not acquire such shares if
the Corporation determines that such acquisition would not be in material
compliance with such laws and regulations.

 

7.             RIGHT OF REACQUISITION.  The Corporation shall simultaneously
with the termination of your Board service automatically reacquire (the
“Reacquisition Right”) for no consideration all of the Unvested Shares, unless
the Corporation agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares.  Any such waiver shall be exercised by the Corporation by
written notice to you or your representative (with a copy to the Escrow Agent,
as defined below) within ninety (90) days after the termination of your Board
service, and the Escrow Agent may then release to you the number of Unvested
Shares not being reacquired by the Corporation.  If the Corporation does not
waive its reacquisition right as to all of the Unvested Shares, then upon such
termination of your Board service, the Escrow Agent shall transfer to the
Corporation the number of Unvested Shares the Corporation is reacquiring.  The
Reacquisition Right shall expire when all of the shares have become Vested
Shares in accordance with Section 4.

 

2

--------------------------------------------------------------------------------


 

8.             CERTAIN CORPORATE TRANSACTIONS.  In the event of a Corporate
Transaction as defined in the Plan, the Reacquisition Right may be assigned by
the Corporation to the successor of the Corporation (or such successor’s parent
Corporation), if any, in connection with such transaction.  To the extent the
Reacquisition Right remains in effect following such transaction, it shall apply
to the new capital stock or other property received in exchange for the Common
Stock in consummation of the transaction, but only to the extent the Common
Stock was at the time covered by such right.

 

9.             ESCROW OF UNVESTED COMMON STOCK.  As security for your faithful
performance of the terms of this Agreement and to insure the availability for
delivery of your Common Stock upon execution of the Reacquisition Right provided
in Section 7, above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Corporation hereby authorize and direct the
Corporate Secretary of the Corporation or the Corporate Secretary’s designee
(“Escrow Agent”) to hold the documents delivered to Escrow Agent pursuant to the
terms of this Agreement and of your Grant Notice, in accordance with the
following Joint Escrow Instructions:

 

(a)           In the event you cease your Board service, the Corporation shall
pursuant to the Reacquisition Right in Section 7, above, automatically reacquire
for no consideration all Unvested Shares, within the meaning of Section 4,
above, as of the date of such termination, unless the Corporation elects to
waive such right as to some or all of the Unvested Shares.  If the Corporation
(or its assignee) elects to waive the Reacquisition Right, the Corporation or
its assignee will give you and Escrow Agent a written notice specifying the
number of shares of stock not to be reacquired. You and the Corporation hereby
irrevocably authorize and direct Escrow Agent to close the transaction
contemplated by such notice as soon as practicable following the date of
termination of service in accordance with the terms of this Agreement and the
notice of waiver, if any.

 

(b)           Vested Shares shall be delivered to you upon your request given in
the manner provided in Section 19 for providing notices.

 

(c)           At any closing involving the transfer or delivery of some or all
of the property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (i) to date any stock assignments necessary for the transfer in
question, (ii) to fill in the number of shares being transferred, and (iii) to
deliver same, together with the certificate, if any, evidencing the shares of
Common Stock to be transferred, to you or the Corporation, as applicable.

 

(d)           You irrevocably authorize the Corporation to deposit with Escrow
Agent the certificates, if any, evidencing shares of Common Stock to be held by
Escrow Agent hereunder and any additions and substitutions to said shares as
specified in this Agreement.  You do hereby irrevocably constitute and appoint
Escrow Agent as your attorney-in-fact and agent for the term of this escrow to
execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated.

 

3

--------------------------------------------------------------------------------


 

(e)           This escrow shall terminate upon the expiration or application in
full of the Reacquisition Right, whichever occurs first, and the completion of
the tasks contemplated by these Joint Escrow Instructions.

 

(f)            If at the time of termination of this escrow, Escrow Agent should
have in its possession any documents, securities, or other property belonging to
you, Escrow Agent shall deliver all of same to you and shall be discharged of
all further obligations hereunder.

 

(g)           Except as otherwise provided in these Joint Escrow Instructions,
Escrow Agent’s duties hereunder may be altered, amended, modified, or revoked
only by a writing signed by all of the parties hereto.

 

(h)           Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties or their assignees.  Escrow Agent shall not be personally
liable for any act Escrow Agent may do or omit to do hereunder as Escrow Agent
or as attorney-in-fact for you while acting in good faith and any act done or
omitted by Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys
shall be conclusive evidence of such good faith.

 

(i)            Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court.  In case Escrow Agent obeys or complies with any such order,
judgment, or decree of any court, Escrow Agent shall not be liable to any of the
parties hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.

 

(j)            Escrow Agent shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.

 

(k)           Escrow Agent shall not be liable for the outlawing of any rights
under any statute of limitations with respect to these Joint Escrow Instructions
or any documents deposited with Escrow Agent.

 

(l)            Escrow Agent’s responsibilities as Escrow Agent hereunder shall
terminate if Escrow Agent shall cease to be the Secretary of the Corporation or
if Escrow Agent shall resign by written notice to each party.  In the event of
any such termination, the Corporation may appoint any officer or assistant
officer of the Corporation or other person who in the future assumes the
position of Secretary for the Corporation as successor Escrow Agent and you
hereby confirm the appointment of such successor or successors as your
attorney-in-fact and agent to the full extent of such successor Escrow Agent’s
appointment.

 

4

--------------------------------------------------------------------------------


 

(m)          If Escrow Agent reasonably requires other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

 

(n)           It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, Escrow Agent is authorized and directed to retain in its possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree, or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but Escrow Agent shall be under no duty whatsoever to institute
or defend any such proceedings.

 

(o)           By signing this Agreement below Escrow Agent becomes a party
hereto only for the purpose of said Joint Escrow Instructions in this Section 9;
Escrow Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 9.

 

(p)           Escrow Agent shall be entitled to employ such legal counsel and
other experts as Escrow Agent may deem necessary properly to advise Escrow Agent
in connection with Escrow Agent’s obligations hereunder.  Escrow Agent may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor.  The Corporation shall be responsible for all fees
generated by such legal counsel in connection with Escrow Agent’s obligations
hereunder.

 

(q)           These Joint Escrow Instructions set forth in this Section 9 shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  It is understood and agreed that
references to “Escrow Agent” or “Escrow Agent’s” herein refer to the original
Escrow Agent and to any and all successor Escrow Agents.  It is understood and
agreed that the Corporation may at any time or from time to time assign its
rights under the Agreement and these Joint Escrow Instructions in whole or in
part.

 

10.          EXECUTION OF DOCUMENTS.  You hereby acknowledge and agree that the
manner selected by the Corporation by which you indicate your consent to your
Grant Notice is also deemed to be your execution of your Grant Notice and of
this Agreement.  You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Annual Award.

 

11.          IRREVOCABLE POWER OF ATTORNEY.  You constitute and appoint the
Corporation’s Secretary as attorney-in-fact and agent to transfer said Common
Stock on the books of the Corporation with full power of substitution in the
premises, and to execute with respect to such securities and other property all
documents of assignment and/or transfer and all stock certificates necessary or
appropriate to make all securities negotiable and complete any transaction
herein contemplated.  This is a special power of attorney coupled with an
interest (specifically, the Corporation’s underlying security interest in
retaining the shares of Common Stock in the event you do not perform the
associated services for the Corporation), and is

 

5

--------------------------------------------------------------------------------


 

irrevocable and shall survive your death or legal incapacity.  This power of
attorney is limited to the matters specified in this Agreement.

 

12.          RIGHTS AS STOCKHOLDER.  Subject to the provisions of this
Agreement, you shall have the right to exercise all rights and privileges of a
stockholder of the Corporation with respect to the shares deposited in the Joint
Escrow.  You shall be deemed to be the holder of the shares for purposes of
receiving any dividends that may be paid with respect to such shares and for
purposes of exercising any voting rights relating to such shares, even if some
or all of the shares are Unvested Shares.

 

13.          LIMITATIONS ON TRANSFER OF THE COMMON STOCK.  In addition to any
other limitation on transfer created by applicable securities laws, you shall
not sell, assign, hypothecate, donate, encumber, or otherwise dispose of any
interest in the Common Stock while such shares of Common Stock are Unvested
Shares or continue to be held in the Joint Escrow; provided, however, that an
interest in such shares may be transferred pursuant to a qualified domestic
relations order as defined in the Internal Revenue Code of 1986, as amended (the
“Code”) or Title I of the Employee Retirement Income Security Act.  After any
Common Stock has been released from the Joint Escrow, you shall not sell,
assign, hypothecate, donate, encumber, or otherwise dispose of any interest in
the Common Stock except in compliance with the provisions herein and applicable
securities laws.

 

14.          RESTRICTIVE LEGENDS.  Any certificates representing the Common
Stock shall have endorsed thereon appropriate legends as determined by the
Corporation.

 

15.          NON-TRANSFERABILITY OF THE ANNUAL AWARD.  Your Annual Award (except
for Vested Shares issued pursuant thereto) is not transferable except by will or
by the laws of descent and distribution.  In the event of the termination of
your Board service prior to the Closing Date, the closing contemplated in this
Agreement shall not occur.

 

16.          ANNUAL AWARD NOT A SERVICE CONTRACT.  Your Annual Award is not an
employment or service contract, and nothing in your Annual Award shall be deemed
to create in any way whatsoever any obligation on your part to continue in the
service of the Corporation.  In addition, nothing in your Annual Award shall
obligate the Corporation, its respective stockholders, or the Board to continue
any relationship that you might have as an Eligible Director.

 

17.          WITHHOLDING OBLIGATIONS.  At the time your Annual Award is granted,
or at any time thereafter as requested by the Corporation, you hereby authorize
withholding from any amounts payable to you, or otherwise agree to make adequate
provision in cash for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Corporation, if any, which arise
in connection with your Annual Award.  In the Corporation’s sole discretion, the
Corporation may elect, and you hereby authorize the Corporation, to withhold
Vested Shares in such amounts as the Corporation determines are necessary to
satisfy your obligation pursuant to the preceding sentence.

 

18.          TAX CONSEQUENCES.  You agree to review with your own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions

 

6

--------------------------------------------------------------------------------


 

contemplated by this Agreement.  You shall rely solely on such advisors and not
on any statements or representations of the Corporation or any of its agents. 
You understand that you (and not the Corporation) shall be responsible for your
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.  You understand that Section 83 of
the Code taxes as ordinary income to you the fair market value of the shares of
Common Stock as of the date any restrictions on the shares lapse (that is, as of
the date on which part or all of the shares vest).  In this context,
“restriction” includes the right of the Corporation to reacquire the shares
pursuant to its Reacquisition Right.  You understand that you may elect to be
taxed on the fair market value of the shares at the time the shares are acquired
rather than when and as the Corporation’s Reacquisition Right expires by filing
an election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the date you acquire the shares pursuant to your
Annual Award.  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE
CORPORATION’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU
REQUEST THE CORPORATION OR ITS REPRESENTATIVES TO MAKE THE FILING ON YOUR
BEHALF.  You further acknowledge that you are aware that should you file an
election under Section 83(b) of the Code and then subsequently forfeit the
shares, you will not be able to report as a loss the value of any shares
forfeited and will not get a refund of any of the tax paid.

 

19.          NOTICES.  Any notice or request required or permitted hereunder
shall be given in writing to each of the other parties hereto and shall be
deemed effectively given on the earlier of (i) the date of personal delivery,
including delivery by express courier, or (ii) the date that is five (5) days
after deposit in the United States Post Office (whether or not actually received
by the addressee), by registered or certified mail with postage and fees
prepaid, addressed at the following addresses, or at such other address(es) as a
party may designate by ten (10) days’ advance written notice to each of the
other parties hereto:

 

CORPORATION:

 

Synopsys, Inc.

 

 

700 East Middlefield Road

 

 

Mountain View, California 94043

 

 

Attn: General Counsel

 

 

 

YOU:

 

Your address as on file with the Corporation
at the time notice is given

 

 

 

ESCROW AGENT:

 

Corporate Secretary

 

 

Synopsys, Inc.

 

 

700 East Middlefield Road

 

 

Mountain View, California 94043

 

20.          MISCELLANEOUS.

 

(a)           The rights and obligations of the Corporation under your Annual
Award shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Corporation’s successors and assigns. Your rights and
obligations under your Annual Award may only be assigned with the prior written
consent of the Corporation.

 

7

--------------------------------------------------------------------------------


 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Corporation
to carry out the purposes or intent of your Annual Award.

 

(c)           You acknowledge and agree that you have reviewed your Annual Award
in its entirety, have had an opportunity to obtain the advice of counsel prior
to executing and accepting your Annual Award and fully understand all provisions
of your Annual Award.

 

21.          GOVERNING PLAN DOCUMENT.  Your Annual Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Annual Award, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan.  In the event of any conflict between the provisions of
your Annual Award and those of the Plan, the provisions of the Plan shall
control.

 

22.          OTHER DOCUMENTS.  You hereby acknowledge receipt or the right to
receive a document providing the information required by
Rule 428(b)(1) promulgated under the Securities Act.  In addition, you
acknowledge receipt of the Company’s Insider Trading Policy.

 

* * * * *

 

This Restricted Stock Agreement shall be deemed to be signed by the Corporation
and the Eligible Directors upon the signing by the Eligible Director of the
Restricted Stock Grant Notice to which it is attached.

 

The Escrow Agent hereby acknowledges and accepts its rights and responsibilities
pursuant to Section 9, above.

 

 

 

 

 

 

Escrow Agent

 

8

--------------------------------------------------------------------------------